OFFICE   OF THE ~AnORNEY   GENERAL
                            AUSTIN




Eonorable s. B. Buchanan. Jr.
County Attorney
Val Verde County
Del Silo, Terns
Honorable S. B. Buchanan, Jr., Xay 6, 1939, Page 2


     The.traveU.ng show uses no tent or other struo-
     ture whioh they carry with them but la travel-
     ing from place to place show in regularly lloens-
     ed theaters. The show Is not a concert nor do
     they have musioal entertainment. They are engag-
     ad In the presentation of drama and other amuse-
     ments. The League is not engaged in business ior
     private prorit nor Is Counall No. 18. The r8-
     oelpts of the show, with the exoeptlon or ths
     pnyiue of th5 expense5 0r t& people p5rforrping
     nmuutlng to about OO$ of the total prwxtod8,'
     wmm for the benefit of the Stdsnt  &an -4.’     j

          ArtlOl~ 9019, Beation f%a, Vernoo*a Annotated Gitil
Statutea, and Artlo    9047a, Seotlon'19 are ths only u8tbona
of our eo5upatlon~~    law8 uhIoh could hems an7 por8Iblo appl.iaa-
tlfm to shows or Qgnntla pre86ntntfo83of t&e typo and ~ahueatsr
oatllneb ln th eab*dro factunl ltatuaent, but we are of thr -ep-        l

inion that, by reason tittho sxomptlon ieatrrroa~h8rq%nafter.@is-
ou88ed. neither 000n011 I!L $8 or the~Loagueof.~Unlt5d xatin~~&-
lrIoen Cltltew,nor tho trarollng ahor lmplbyail by~aroh loaguo,
mmld begaubjeot to the oaoupatlontax leerierr~lnadr th5roby.

           con8ia5risg ifrat   the lliblxity or tk8 &m.iing         8hw
in question-tothe ditdpation      tax levy wbodlti    lsArtio10 7047;
swtioa s&s; VellK?n'.~AsRotnte6 Olrir atntuteh and ~4rtl5lO         oqroa,
8aotlon &a,,Vernon*a Annotated Civil Statntes; mei-p&tit Out
thnt each-of such tax lerle8 fall.8 upon tha ownsr, proprfotor,
or opemtor ef an wopera house, theater, tent, aMom            or other
8tmoture whmo ~thoatrlopl or&amatIa         prs8ontatlon8, ma8loal
oomdy ahow8, moving pl6tures or other OIHm?tn~k~~or Ahab-
ltlon8,are glvon* or upon and age&net th5 ownor Qr operntar or
~?sny pla60 0r nmtarrommt rbl0B.oharges   a'prioe   or iee faadml8-
8&m, Including exhIbItion in theaters, motion ploturo th8ator8,
opera hou85, 6tsrw. In other *orUs, tho tax is I~&54 agaInat
the msr,    operator or proprietor ai an established or flre4~
plaoo of ~~nt~euoah       aa a theater building or opera house,
rather than upon the ahow~, perrormxnoo or exhIbItion, whether
one .or mnny. If;appearing fromths fasts aubmlttedthat           the
traveling show in question possed8sd and used no tant'or other
atruetore ia whlsh to give t@e!.r psrrormanoes a8 they travel rrom
plao5 to place, but gavs their perromanoee        ia rs~gnl~l~lloensed
theater8 or opera houses in tbs various looalItlee, and It fur-
ther appearing that Inlao Hall, in whlah these partiaalar parfor-
.manoss were given, was not rented to thld traveling aBan, so as
    Ekmorable S. a. Buchanan, Jr., lday6, 1939, Page 3


    to give them any rights ofaontrol or possearilontkreof, we
    think it follows tbat. such traveling show was not within the
    lntendment of these tax remeasuresso as to be liable ror the
    tax thereby imposed.
                   Xlth reference to the llablllty of Council No. 3.8,
    League of United Latin Ameriaan'Cltlzens to the taxes levied
    by these pertinent oooupatlon tax statutes, it appears from
    your oomunloatlon that Lulac Hall, where the performances of
    this traveling show were elven, was owed by said Council No.
     18, League4 0r United Latin AmsrlonuCltl7.e8xui,80. as, oonver8ely
    ,tO tha nbOV0 ~pO#ftiOB,    to VIBIt llnblllty UpCnr BP& WgULiZa-
.    tlon Sor tho ooaupatIoatue8    in'q~e8tlon, ~nle88   snch ortmha-
    tion   i8   PhilIly   remved   fTU8I   the   BC%O~~:fiUdpMi~          Of   BUOh   tU
    erasures by othar      pm~lsl0n8       theroof.

                  In this aonuaotlon ma find auah u#res8id exotIIptlom
    rroPth8      Inoldenooof th8 oaoupatlau tix leviad by Artlola
    VOW,    &dttioB 8Z&, VOI~I~IL'B Annotated           Clril      8tntUtO8,    in th
    followlrrg   l.mqufagsr

                *Saldanuaal tax shall be ooUooted irooth8
           ouu8r, proprietor 0r,erery opema hou8o;tlmntro;
           tent, alr&la, or othar struotur6  wh8ro theatrla81
           or drasat10 pn8entntlOn8,   muslo8l a08mdy show8,
           swing plotgres  or other 8mu8epunt8, entartaln-
           msntsor ahlbItlon8 are &ten for prIrmt* profit
           in   @uoh CJitf;B,   tWB@   or Vu&g58         Of th6 BiSeB
           aforesaid; ; . . . ."

               Adverting now to tkm other pertinent ~tu rSa*uroj to-
     wit, Artlole v047n-19, V0-ll'8  Annotated civil St&tUtOB, w
     find that ex8mptIon l@lIkewl8s afforded  fm~~th8 t&x thnby
     l-led under the folloulng Ianma@:
                 "      .provlded, however, no tax 8hall ba
           levied*&&     this Act on any admt85ion oollooted
           for dnnOO8, llloTlngpimares, OPOW%B, play8, and
           XlUBiOd lnter t#b t?Q#t#,all the proaeeds Of
           uhioh lnura eXC1UBivd.y to the benefit or state,
           religious, lduoatloual, or charltabla instltu-
           tiOn8, 8oOf5tl8s, or ~~tpanizatione, -- if 110
           part of the nat aarnlks tharaof lmres    to tho
           benefit of any private stoakholdar or lndlvldual;
            . . . . . . .*
            Ludr~r'IF.5
                      facts .cf-tbo inztant ln~ulry tillnet pm,-
rits or prcx-eds rron.The ortivltlcs of Coumll SO. LB, League
Cf    :;li:tr:d
             at;; ~-s~~-~ricnn
                            CiLiZfmS) in Yponsorln~ IhEFB travel-
inp PkC?S :n i.ulcc!:alim-13ured soleiy to create end maintain
B : ti:dontLO&r?Fund. ;k.nt   S.&c+ laudtlt,le
                                             pul-poro 6nd 8CtiVity
srlnp     the orGnolzatiou in ~uerjtionv.ithinthe limit of the
fcregoiq PXRK;)t.  ion, runnlug to educational or charitable ln-
stitut1ons or societies, or other non-profit orgenizaticnn,
cannot be +;cinsfii:.d.
         iregardingtte tax lsvioa by Article '&Wa, Section
19, Vernon’s iumoteted Civil Statutes,    8n additiond. and in-
dependent exemption is afforded    this ol'genlzatlon,in that the
adz&don   charged Is, acoording to your latter; lems than arty-
on8 cents per psrtlon.
                                        Your8 vary truly